

101 HR 538 IH: Downwinders Parity Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 538IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Gosar introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Radiation Exposure Compensation Act to include certain communities and to extend the fund, and for other purposes.1.Short titleThis Act may be cited as the Downwinders Parity Act of 2021.2.Inclusion under the radiation exposure compensation actSection 4(b)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—(1)in subparagraph (B)—(A)by striking that portion of; and(B)by striking that consists of townships 13 through 16 at ranges 63 through 71; and(2)in subparagraph (C), by inserting all acreage in any county all or part of which is located in before that part.3.Extension of fundSection 3(d) of the Radiation Exposure Compensation Act (Public Law 101–426; 42 U.S.C. 2210 note) is amended—(1)by striking 22 years and inserting 27 years; and(2)by striking 22-year and inserting 27-year.